Citation Nr: 0014563	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hair loss, claimed 
as due to undiagnosed illness.

2.  Entitlement to service connection for hematoma of the 
back.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel









INTRODUCTION

The veteran served on active duty from July 1988 to April 
1992.  This appeal arises from a March 1995 rating decision 
of the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office.  The claims folder was 
subsequently transferred to the St. Petersburg, Florida, 
regional office (RO).


FINDINGS OF FACT

1.  The claim for hair loss is shown to be due to a known 
clinical diagnosis, male pattern alopecia.

2.  There is no competent evidence of record to establish the 
presence of a hematoma of the back either during service or 
currently.


CONCLUSION OF LAW

The claims for service connection for hair loss due to 
undiagnosed illness, and for hematoma of the back, are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the United States Court of Veterans Appeals 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra).  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (west 1991); 38 
C.F.R. § 3.303 (1999).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id; See Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses. Specifically:

(a)	(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:


	(i)	became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not (FR Update 11/02/94) later than December 
31, 2001; and


	(ii)	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.


	(2)	For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.


	(3)	For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.


	(4)	A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.


	(5)	A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section:


	(1)	if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or 
	(2)	if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or 
	(3)	if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:


	(1)	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
	(2)	the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) regardless of the 
availability of service connection under a presumption of 
service connection.  See Combee v. Brown, 34 F3d 1039, 1043 
(Fed. Cir. 1994).

In adjudicating the appellant's claim for service connection 
for hair loss due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

Applying this guidance to the case at hand, the Board 
concedes that the appellant served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The appellant's DD 214, Certificate of Release or 
Discharge from Active Duty clearly documents that he served 
in Southwest Asia from December 1990 to May 1991, and that he 
was awarded the Southwest Asia Service Medal.  However, once 
beyond this initial consideration, the Board's attention 
turns to the medical nature of the claims at issue.  In this 
regard, the Board finds that the claim for service connection 
for hair loss is excluded by application of the regulation in 
light of the diagnoses on private medical records both dated 
in April 1993 (one of which diagnosed male pattern hair loss 
and one of which diagnosed male pattern alopecia).  38 C.F.R. 
§ 3.317(a)(1)(ii) provides that the disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Male pattern 
alopecia is the most common form of androgenic alopecia.  
Stedman's Medical Dictionary 52 (26th ed. 1995).  
"Androgenic" refers to an androgen, which is the generic 
form for an agent, usually a hormone, that encourages 
development of male sex characteristics.  Stedman's at 75.  
In other words, male pattern alopecia is a congenital 
condition which is not subject to service connection.  38 
C.F.R. § 3.303(c) (1999).  

The record provides no objective medical evidence of hematoma 
of the back, either during service or currently, such as to 
provide for consideration of the provisions for service 
connection on a direct incurrence basis.  

In view of the above, the Board concludes that the appellant 
has failed to submit evidence which is sufficient to justify 
a belief in a fair and impartial mind that the claims for 
service connection for hair loss and hematoma of the back are 
well grounded. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet. App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
a hematoma attributable to his period of service are 
inherently incredible when viewed in the context of the total 
record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to his period of service.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and testimony with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

